DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to the amendments to the claims and remarks filed May 31, 2022. Applicants’ certified translation of priority document JP2017-146401 is acknowledged; the effective filing date for the present claims is now July 28, 2017.  Suto et al. (WO2017221763) was published December 28, 2017, after the effective filing date of the present claims, and no longer constitutes prior art.  The rejections over Suto et al. are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4, are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US Patent 5,587248) in view of Pfeifenbring et al. (US Patent 6,982,011).
	Regarding applicants’ claims 1 and 4, Ohmura et al. disclose a Fe-Ni diffusion layer formed on a steel sheet, the diffusion layer having a thickness of 0.3 to 15µm (col. 2 lines 25-49).  Given a Fe-Ni diffusion layer of 0.3 to 15µm the resulting range of nickel coating weight would overlap applicants’ claimed range of 50 to 500 mg/m2.  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the thickness values disclosed by Ohmura et al. including those thickness values which result in a nickel coating weight satisfying the presently claimed requirements.
The thickness value disclose by Ohmura et al. overlaps the claimed thickness (claim 3).  One of ordinary skill in the art at the time of the invention would have found it obvious to select a thickness value from within those values disclosed by Ohmura et al. including thickness values which satisfy the presently claimed requirements.
	Regarding the intended use of forming a battery outer tube ca, a steel sheet has sufficient structure to meet the intended use requirement as it can be formed in to a cylinder, further Ohmura et al. disclose the steel sheet as it relates to steel sheets and strips suitable for electronic parts and battery cells (col. 1 lines 10-16).
	Regarding the compositional proportions of the steel sheet, Ohmura et al. disclose the use of low carbon aluminum killed continuous cast steel with a carbon content of 0.003% by weight or a further addition of titanium or niobium.  Pfeifenbring et al. disclose a method of producing steel strips to be used in producing battery containers where suitable steel compositions include a decarbonized steel (column 5 lines 32-44).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select the decarbonized steel as disclosed by Pfeifenbring et al. as the steel for the base sheet of Ohmura et al. where the decarbonized steel has been demonstrating in the art as a suitable steel for the manufacture of battery containers.  Further, the carbon content of Pfeifenbring et al. is greater than the suggested carbon content in column 3 of Ohmura, there is a reasonable expectation of success given that both disclosures are in the same filed and Ohmura et al. exemplify steels having a carbon content of 0.045% (column 6 lines 52-58).
	Where the decarbonized steel disclosed by Pfeifenbring et al. is used as the base steel sheet of Ohmura et al. the steel sheet would have compositional proportions overlapping those claimed by applicant.  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the compositions disclosed in the prior art including those proportions which satisfy the presently claimed requirements.
Regarding applicants’ claim 3, the thickness value disclosed by Ohmura et al. (0.3 to 15µm overlap the claimed thickness values.  One of ordinary skill in the art at the time of the invention would have found it obvious to select a thickness value from within those values disclosed by Ohmura et al. including thickness values which satisfy the presently claimed requirements.

Allowable subject matter
Claims 2 and 11 are allowed.  The prior art does not teach or suggest a steel sheet for a battery outer tube can, the steel sheet comprising an Fe-Ni diffusion layer on each of both surfaces of the steel sheet, wherein a Nb content of the steel sheet is not less than 0.010 mass% and not more than 0.050 mass%, and the Fe-Ni diffusion layer has a deposition amount of not less than 50 mg/m2 and not more than 500 mg/m2 in terms of an amount of Ni per one surface of the steel sheet, wherein a proportion of Ni at an outermost surface of the Fe-Ni diffusion layer is not less than 1.0% and less than 20.0% such that the proportion of Ni is a proportion of the amount of Ni in a total amount of Fe and Ni at the outermost surface of the Fe-Ni diffusion layer, the amount of Fe and the amount of Ni being in at%.  Further there is insufficient motivation such that one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify existing steel sheets such as to conform to the combination of compositional and structural requirements as set forth in claim 2.  

Response to Arguments
	Applicants’ arguments filed May 31, 2022 have been considered but have not been found persuasive with regards to Ohmura et al. and Pfeifenbring et al. 
	Applicants’ argue that Pfeifenbring et al. do not disclose any particular composition that satisfies the claimed range of Nb where the maximum of 0.10% disclosed by Pfeifenbring et al. is above the claimed range.  However applicants’ claim 1 restricts the steel to a Nb content of 0.010 to 0.050 mass %, where Pfeifenbring et al. sets for a maximum content of 0.10 mass %.  By setting a maximum Nb content Pfeifenbring et al. establishes a range of 0 to 0.10 mass %, which overlaps applicants’ presently claimed range.  Where ranges overlap a prima facie case of obviousness is established where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select a Nb content from with the range disclosed, including values which satisfy the presently claimed requirements (MPEP 2144.05).  Once a prima facie case of obviousness based on overlapping ranges is established, the burden falls to applicant to demonstrate patentability, for example, by demonstrating critically of the claimed range. 
	Applicants argue that one of ordinary skill in the art would not have been motivated to replace the base steel sheet of Ohmura with the decarbonized steel of Pfeifenbring et al. because the maximum carbon content is considerably more than the carbon content of the steels used as the base steel by Ohmura et al. However, Ohmura et al. states that a low-carbon aluminum killed continuous cast steel is usually employed and that in addition an ultra-low carbon steel with a carbon content of 0.003% by weight can be used (col. 3 lines 3-12).  The steels disclose by Pfeifenbring et al. are low carbon steels.  Further Ohmura et al. do not teach that specific steels, particularly those having the compositional proportions disclosed by Pfeifenbring et al. could not be used as a base steel.  Given that the decarbonized steel of Pfeifenbring et al. is a low carbon steel and that Ohmura et al. do not teach away from the use of decarbonized steel, there is a reasonable expectation of success in using the steel of Pfeifenbring et al. as the base steel in Ohmura.  Absent evidence that the proposed modification would render the prior art unsatisfactory for its intended use (MPEP 2143.01 V), the combination of Ohmura et al. and Pfeifenbring et al. is found to be proper.
	Applicants argue that the claimed range of Nb is critical to achieving advantages of excellent scratch resistance and buckling resistance, however in order to establish that the claimed niobium content results in a steel which unexpectedly exhibits improved scratch and buckling resistance the evidence relied upon by applicants should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.06(b)).  MPEP 716.02(d)II sets forth that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In the present case, applicants have not provided the necessary evidence such that one of ordinary skill in the art would be able to evaluate the criticality of the claimed range.
	For these reasons, and for those reasons as set forth in the rejections above, claims 1, 3, and 4 are not found to establish a patentable distinction over the prior art, and this rejection is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784